Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 – 4 were previously pending and subject to a non-final office action mailed 01/28/2021. Claims 1 – 4 were amended and claims 5 – 6 were added in a reply filed 05/11/2021. Claims 1 – 6 are currently pending and subject to the final office action below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/16/2021 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
The previous rejections under 35 USC 112(b) have been overcome by amendments.

The previous rejection under 35 USC 101 has been overcome by amendments. Specifically, the additional element of controlling an automated cart to sort items based on acquired information integrates the judicial exception into a practical application, as the additional element applies the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)).

Applicant’s arguments with respect to the previous rejection under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 20190130354 A1), in view of Hance et al. (US 20190066041 A1), in view of Verdura et al. (US 20050055181 A1).

As per Claim 1, Han discloses a system, comprising:

To the extent to which Han does not appear to disclose the following limitation, Hance teaches this element: 

	• a cart configured to load and unload a plurality of packages at a relay point ([0003], [0028], [0034], [0047], [0055], automated robots that unload and load trucks.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the automated robots as in Hance in the courier vehicle dispatching invention of Han with the motivation to “reduce the amount of time that a delivery vehicle spends waiting at the warehouse,” as evidenced by Hance ([0034]).

Han, modified by Hance, discloses a server device ([0004], [0103] – [0110]) comprising: 

• an acquisition unit configured to acquire information on an amount ([0014], noting determining a “number of “orders” (i.e., packages) for delivery; [0096], determining the number of orders for delivery for each region; [0129], “Delivery parameters may further include the number of orders received, the number of items in an order”; [0136], acquiring parameters such as the “size of an order” including number of items for delivery; As per [0015] & [0048], a server device receives delivery order information and thus acquires the related information.) and respective delivery areas ([0111], acquiring delivery addresses for orders; [0040] & [0080], orders are grouped “for delivery based on destination proximity or generated delivery routes”; [0046], order information includes “corresponding destinations 130, 132, 134, or 136, which may be residential or commercial addresses”; [0096], determining “average orders per hour in the particular region”) of the plurality of packages to be collected at the relay point, the packages being sorted by {a dispatcher} at the relay point based on the acquired information (Fig. 3 & [0067], noting “aggregation depot 340”; [0069], “The runner may then return to the depot 340 to drop off the order with dispatcher 342. The orders may be grouped into batches of one or more orders by the delivery routing system. A batch of orders may be assigned to courier 320 which can pick up the batch at depot 340 to delivery to customer 330.”; [0080], delivery orders are “aggregated at dispatcher based upon the acquired quantity of items and delivery addresses of the packages, according the order assignments sent to dispatcher device ([0072]).);

To the extent to which Han does not explicitly disclose wherein the sorting is performed by a cart, Hance, as stated above and in at least [0028], teaches using robots (i.e., carts) to perform sorting tasks.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the cart of Hance for the dispatcher of Han. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Regarding the following limitation:

	• a dispatch unit configured to dispatch, for each delivery area, a vehicle of a size corresponding to the amount of packages for the delivery area to the relay point, based on the information on the amount and respective delivery areas of the plurality of packages acquired by the acquisition unit, before the plurality of packages are collected at the relay point,

Han, in [0083] & Fig. 4, discloses dispatching couriers “to head toward depot 340 as runner 344 is traveling toward depot 340 such that arrival at depot 424 occurs at the same time or shortly after depot drop off 420 to minimize the wait time between arrival at depot 424 and order pickup 426.” As per [0046], the couriers travel by vehicle to pick 

To the extent to which Han does not appear to explicitly disclose wherein the dispatched courier vehicles are selected based on the amount of packages to deliver, Verdura teaches selecting a vehicle type to transport a particular number of manufactured parts in at least paras. [0009], [0187] – [0189], and Claims 13 – 14.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include selecting a particular vehicle type to transport a certain number of items as in Verdura in the courier vehicle dispatching invention of Han / Hance with the motivation to minimize transportation costs, as evidenced by Verdura ([0169]).

As per claim 4, see the above relevant rejection of claim 1. Han additionally discloses a vehicle dispatching method (Abs., claim 1, [0006], [0103], & [0154]).

As per claim 6, Han / Hance / Verdura disclose the limitations of claim 1. Han further discloses wherein:

	• the acquired information on the amount and respective delivery areas of the plurality of packages to be collected at the relay point is acquired in a predetermined time period before a time the vehicle is set to depart the relay point to a delivery destination (See [0014] & [0096], [0129], & [0136], noting acquiring a quantity of received orders, which is used, as per at least [0139], to determine order ETA’s at the hub “such that a delivery routing system may appropriately assign a courier at the optimal time”; therefore, the order amount is necessarily received in a predetermined time period before the courier is assigned, picks up the orders, and a time the courier is set to depart the relay point to a delivery destination. Also see [0069], [0080], noting grouping batches of orders based on acquired delivery address .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Han / Hance / Verdura, in view of Lam et al. (US 20120294759 A1).

As per claim 2, Han / Hance / Verdura disclose the limitations of claim 1. To the extent to which Han does not appear to explicitly disclose the following limitation, Lam teaches wherein:
	
	• the plurality of packages all have the same size (See at least Figs. 5 – 6 & [0018] – [0019], [0033], & [0057], noting that “Multiple packages 70” have the same dimensions, as shown in the figures.). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include aforementioned teachings of Lam in the courier vehicle dispatching invention of Han / Hance / Verdura with the motivation to increases transportation efficiency by minimizing unused space within shipping containers and trucks, as evidenced by Lam ([0050]).

Han further discloses:

	• wherein the acquisition unit acquires information on the number of the plurality of packages as information on the amount of the plurality of packages (See [0014], noting determining a “number of “orders” (i.e., packages) for delivery; [0096], determining the number of orders for delivery for each region; [0129], “Delivery parameters may further include the number of orders received, the number of items in .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Han / Hance / Verdura, in view of Rubinstein Apozdava (US 20180121865 A1).

As per claim 3, Han / Hance / Verdura disclose the limitations of claim 1. To the extent to which Han does not appear to explicitly disclose the following limitation, Rubinstein Apozdava teaches wherein:
	
	• a size of each package is: a first size defined by a first length, a first width, and a first height (See at least [0024] & [0045], noting a package is of a size defined by “height, width, and length or depth of package.”) or a second size defined by a plurality of packages of the first size that are arranged side by side.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Rubinstein Apozdava in the invention of Han / Hance / Verdura, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding the following limitation:

	• wherein the acquisition unit acquires information on the number and respective sizes of the plurality of packages as information on the amount of the plurality of packages,

Han discloses acquiring information on the number of the plurality of packages as information on the amount of the plurality of packages in at least [0014], noting determining a “number of “orders” (i.e., packages) for delivery. Also see [0096], noting 

To the extent to which Han does not appear to explicitly disclose wherein the computing device acquires information on the respective sizes of the plurality of packages, Rubinstein Apozdava teaches this element in at least [0029], [0045], [0056], [0058], & [0086], noting acquiring the size information of packages. Rationale to combine the teachings of Rubinstein Apozdava persists.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Han / Hance / Verdura, in view of Deyle et al. (US 20170225336 A1), in further view of Loverich et al. (US 20170108577 A1).

As per claim 5, Han / Hance / Verdura disclose the limitations of claim 1. Regarding the following limitation, wherein:
	
	• the cart comprises a robot arm configured to read information from an IC tag on the plurality of packages,

Han does not explicitly disclose, however Hance teaches, in [0130], that a robot can scan “Radio Frequency ID (RFID)” tags, which are interpreted as IC tags, as RFID tags are likewise “integrated circuit” tags.  Rationale to combine Hance persists.

Hance, in [0170], further teaches wherein a robot may have an arm, and that “the plurality of robots at an automated warehouse may come in a multitude of different possible form factors,” which highly suggests, but does not explicitly teach that the arm is configured to perform the tag reading. However, Deyle teaches, in [0114], that a 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include aforementioned teachings of Deyle in the courier vehicle dispatching invention of Han / Hance / Verdura with the motivation to beneficially enable “the robot to reader RFID signals at heights much greater than the height of the robot itself,” as evidenced by Deyle ([0280]).

Regarding the following limitation:

	• the plurality of packages are sorted by the cart and the robot arm at the relay point based on the acquired information acquired by the acquisition unit and the information from the IC tag,

Han discloses, as stated above and in the following passages, wherein the plurality of packages are sorted by the cart at the relay point based on the acquired information acquired by the acquisition unit. For example, see Fig. 3 & [0067], noting “aggregation depot 340”; [0069], “The runner may then return to the depot 340 to drop off the order with dispatcher 342. The orders may be grouped into batches of one or more orders by the delivery routing system. A batch of orders may be assigned to courier 320 which can pick up the batch at depot 340 to delivery to customer 330.”; [0080], delivery orders are “aggregated at depot 340. In some embodiments, the orders may be grouped into batches based on destination and time of depot drop off 420. In various embodiments, the orders may be grouped by a delivery routing system or by dispatcher 342. Each batch of orders may include one or more orders.” As per at least [0007], [0017], [0040], & [0080], the packages are sorted by the dispatcher based upon the acquired quantity of items and delivery addresses of the packages, according the order assignments sent to dispatcher device ([0072]). 

carts) to perform sorting tasks. Hance further teaches, in [0125], that “Goods G1 are inspected by robot 752 and are found to be in compliance with a contract for goods G1. After the successful inspection of goods G1, warehouse and supply-chain coordinator 100 directs robots 752 and 756 to unload goods G1 from truck 810 to area 922 in goods storage 740 of warehouse 140.” Also see [0130] – [0132] of Hance, noting inspecting RFID tags of incoming items, then unloading the compliant items and placing them into a warehouse. Rationale to combine Hance persists.

To the extent to which Han / Hance does not appear to explicitly disclose wherein packages are also sorted based on the information from the IC tag, Loverich, in at least [0026], [0052], Fig. 10 & [0106] – [0109]. & [0111], teaches sorting items based on asset identifications that are obtained via RFID tags associated with assets.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include aforementioned teachings of Loverich in the courier vehicle dispatching invention of Han / Hance / Verdura / Deyle with the motivation to provide “improved system and method for maintaining accurate records of the location of an asset in a sort process,” as evidenced by Loverich ([0005]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447.  The examiner can normally be reached on Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628                   

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                                                                            
September 2, 2021